Title: Thomas Jefferson: Catalogue of Anglo-Saxon Books, Apr. 1824, April 1824
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Books to be procured for the Anglo-Saxon course in the school of Modern languages.£. sterl.1–16–0Institutiones Grammaticae Anglo-Saxonicae et Moeso-Gothicæ Hickesii, Oxon. 1689. 4to×0–7–6Grammatica A-Saxonica ex Hickesiano Thesauro excerpta. 8voElstob’s Saxon Grammar: p. 4to–3–3–0Junius’s Etymologicon×6–16–6.Lye’s Dictionarum Saxonico-et Gothico-Latinum ab Owen Manning. 2.to. in 1. fol.×1–8–0Benson’s Saxon Vocabulary. 8vo8.0.0Somneri Dictionarium Saxonio-Latino-Anglicum. Oxon. 1659. fol.1.10.0Orosius Saxon by Alfred and English by Barrington. 8voChronologia A-Saxonica. à Wheeloc. fol.2–2–0Chronicon Saxonicum. Gibson. A-Saxon et Latine’. Oxon 1692. 4to0–15–0Gurney’s transln of the Saxon Chronicle. Lond. 1819. I. et A. Arch.3–13–6Ingram’s Saxon Chronicle, with an Eng. transln, notes Etc 4to×1–7–0Alfredi magni vita, à Spelmanno, appendicibus. Oxon. 1678. fol.–0–18–0Spelman’s life of Alfred. Eng. 8vo2–2–0Bedae Historia Ecclesiastica. Lat et A. Saxon et Chronologia Saxonica. Cant, 1643. 4to.×1–1–0Bede’s Ecclesiastical history. Eng. 8vo Lond. 1723.×4–4–0{Asser Menevensis de rebus gestis Alfredi. Lat. in A-Saxon characters. Chronica et Ypodigmata Neustriæ. Thomae Walsingham.}Lond. 1574 4to0.10.6Annales reram gestarum. Aelfridi Asseri Menevensis à Wise, et Chronologia vitae Alfridi, Spelmanni. Oxon. 1722. 8voLambardi Archaionomia. Saxon. et Lat. folio1.1.0the same Lond. 1658. 4to0–5–0Lambardi’s antient laws by Day. 4to 1658. [see Clarke’s Bibliotheca legum. pa. 108. 1819]1.1.0Spelmanni Concilia. fol. Lond. 1639.2–4–0Wilkins’s leges A-Saxonicae. fol. Lond. 1721.Wheeloc leges A-Saxonicae. fol. Cantabr. 1644.–1–7–0Heptateuchus, Job, et Evangelium Nicodemi. A-Saxonicé. à Thwaites. Oxon. 1698 8vo+0–5–6The Apocryphal New testament, with the gospel of Nicodemus. Lond. 1821. 8voCaedmonis Paraphrasis Genesios. Junii. 4to Amstel. 1655.1–7–0Psalterium Davidis Lat-Saxonicum vetus. Spelmanni. 4to Lond. 1640.+1–16–6Evangeliorum versiones Gothica et A-Saxonica à Junio et Mareschallo, et Gothicum Glossarium Junii 2. v. in 1. 4to Dordrechti. 1665.36–18–6£. sterl.36–18–6Evangeliæ IV. Saxonicé et Angelicé per Johannem Foxum. 4to Lond. 1571.+0–4–0Henshall’s Goth. Eng. Saxon Gospel of St Matthew. 8voHomilia Paschalis, Epistolae Etc. per Johannem Daium. 1567. 12mo+1–1–0.Elstob’s English-Saxon & Latin Homily on the birthday of St Gregory. 8vo Lond. 1709.1.1.0{Aelfrici Homilia Paschalis, oratio Domenica, Symb. apost. Decalogus. Saxonicé. 4to 1638.Aelfricus de Veteri et novo Testamento vernome Anglicanâ, per Gul. Lisle. 4to Lond. 16381–10–0Boethius Anglo-Saxonicé redditus Aelfredi, à Rawlinson 4to Oxon. 1698.Wanley’s Catalogue of Anglo-Saxon books and Charters. fol.Joh. Foxe Martyrologia.{5–5–0.Vision concerning Piers Ploughman by Whitaker. 4to Lond. 1813.1–7–0.Pierce Ploughman’s creed. 4to Lond. 1814.2.2.0Douglas’s works.–2–14–0Hall’s Chronicle. 4to Lond. 1809.–1–4–0Wotton’s view of Hickes’s Thesaurus. by Shelton. 4to–0–9–0Fortescue de laudibus legum Angliae. black letter. 1573. 8vo–1–10–0Mallet’s Northern antiquities by Percy. 2. v. 8vo5.10.0Warton’s history of English poetry.+0–9–6.Grose’s Provincial Glossary. 8vo0.7.6Collier’s Lancaster dialect by Tim Bobbin.9.0.0Jamieson’s Scottish dictionary.+0–6–0Sinclair’s Observations on the Scottish dialect. 8voHorne Tooke’s Epea pteroenta, or Diversions of Purley. 2. v. 8vo–2–2–0Etymologicon linguae Anglicanae Skinneri. fol.0.5.0Ben Johnson’s English Grammar.+0–3–3Wallisii Grammatica linguæ Anglicanæ. 8voDc55–3–0= 245.11the extended articles at actual prices30–0–0= 133.33.the unextended articles at proportionate prices85–3–6= 378.44I offered this catalogue without the prices at Lackington’s and found all those marked + he had put higher, & all those – lower, but the excess was not considerably greater than the diminution.
                        
                    